UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-16929 SOLIGENIX, INC. (Exact name of registrant as specified in its charter) DELAWARE 41-1505029 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 29 EMMONS DRIVE, SUITE C-10 PRINCETON, NJ (Address of principal executive offices) (Zip Code) (609) 538-8200 (Registrant’s telephone number, including area code) Indicate by check whether the registrant(1) filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web Site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer” and “large accelerated filer” in Rule 112b-2 of the Exchange Act (Check one). Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso No x As of November 7, 2012, 11,160,573 shares of the registrant's common stock (par value, $.001 per share) were outstanding. SOLIGENIX, INC. Index Description Page Part I FINANCIAL INFORMATION Item 1 Consolidated Financial Statements 3 Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 4 Consolidated Statements of Changes in Shareholders’ Equity for the Nine Months Ended September 30, 2012 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 6 Notes to Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures About Market Risk 31 Item 4 Controls and Procedures 32 Part II OTHER INFORMATION Item 1A Risk Factors 33 Item 6 Exhibits 33 SIGNATURES 34 2 PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Soligenix, Inc. and Subsidiaries Consolidated Balance Sheets September 30, 2012 December 31, 2011 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Grants receivable Other receivable - Prepaid expenses Total current assets Office furniture and equipment, net Intangible assets, net Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued compensation Total current liabilities Commitments and contingencies Shareholders’ equity: Preferred stock;250,000 shares authorized;none issued or outstanding - - Common stock, $.001par value;50,000,000 shares and 20,000,000 sharesin 2012 and2011, respectively authorized; 11,160,513 shares and 11,105,532 shares issued and outstanding in 2012 and 2011, respectively Additional paid-in capital Accumulated deficit (121,294,972 ) (118,117,373 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Soligenix, Inc. and Subsidiaries Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) Three Months Ended September 30, Nine Months Ended
